           Case 3:18-cv-00408-MMD-CLB Document 82 Filed 06/19/20 Page 1 of 4


1    AARON D. FORD
      Attorney General
2    PETER E. DUNKLEY, Bar No. 11110
      Deputy Attorney General
3    State of Nevada
     Public Safety Division
4    100 N. Carson Street
     Carson City, NV 89701-4717
5    Tel: (775) 684-1259
     E-mail: pdunkley@ag.nv.gov
6
     Attorneys for Defendants
7    George Davis, William Gittere,
     Dennis Homan, William Moore,
8    William Reubart, Daniel Schmidt,
     And Harold Wickham
9

10                            UNITED STATES DISTRICT COURT

11                                     DISTRICT OF NEVADA

12   JASON ALTHEIDE,
                                                         Case No. 3:18-cv-00408-MMD-CLB
13                       Plaintiff,

14   vs.                                               MOTION FOR EXTENSION OF TIME
                                                         FILE DISPOSITIVE MOTION
15   WILLIAM MOORE, et al.,                                  (FIRST REQUEST)
16                       Defendants.

17         Defendants, George Davis, William Gittere, Dennis Homan, William Moore, William

18   Reubart, Daniel Schmidt, and Harold Wickham, by and through counsel, Aaron D. Ford,

19   Attorney General of the State of Nevada and Peter E. Dunkley, Deputy Attorney General,

20   hereby request an extension of 49 days, until August 7, 2020, to file a dispositive motion.

21                        MEMORANDUM OF POINTS AND AUTHORITIES

22   I.    BACKGROUND

23         In light of the administrative obstacles at the Office of the Attorney General

24   (OAG), related to the response to COVID-19, which has affected the responsiveness of

25   ///

26   ///

27   ///

28   ///



                                                   1
           Case 3:18-cv-00408-MMD-CLB Document 82 Filed 06/19/20 Page 2 of 4


1    communications and the ability to efficiently compile documents and evidence, Defendants
2    request the extension. An additional side effect of the Nevada’s and the OAG’s administrative
3    COVID-19 safeguards is that deadlines in some cases have become piled up, resulting in
4    multiple deadlines for dispositive motions falling on a single day.1
5           Thus, Defendants respectfully requests a forty nine (49) day extension of time from the
6    current deadline of June 19, 2020, to file a dispositive motion on or before August 7, 2020.
7    II.    DISCUSSION
8           Federal Rule of Civil Procedure 6(b)(1) governs extensions of time and provides as
9    follows:
10                When an act may or must be done within a specified time, the court
                  may, for good cause, extend the time: (A) with or without motion or
11                notice if the court acts, or if a request is made, before the original
                  time or its extension expires; or (B) on motion made after the time
12                has expired if the party failed to act because of excusable neglect.
13          “The district court is given broad discretion in supervising the pretrial phase of

14   litigation….” Zivkovic v. S. California Edison Co., 302 F.3d 1080, 1087 (9th Cir. 2002) (citation

15   omitted).

16          Defendants asserts that the requisite good cause is present to warrant the requested
17   extension of time. Defendants make the instant request in light of the current issues related
18   to COVID-19 including Nevada Governor Sisolak’s March 31, 2020 Declaration of Emergency
19   (Directive 010) – ‘Stay at Home Order’ and the Governor’s April 1, 2020 “Stay at Home”
20   directive. In response, the Office of the Attorney General (“OAG”) has directed all AOG
21   employees to comply with the Governor’s orders, limit in-office work and to stay at home
22   effective immediately while and until the OAG transitions to alternate, home-based working
23   arrangements.     In light of those directives, and due to the difficulties the instant
24   circumstances place on obtaining the necessary supporting documents, including
25   correspondence between the OAG and certain Defendants, and the “stacked” litigation
26
            1 June 19, 2020 is one such day, with dispositive motions being due in this case,
27   and in 3:19-cv-00084 (extension also requested), and in a state court case in the eighth
     judicial district, A-20-814296-C (finalizing and filing today). The Ninth Circuit’s COVID-
28   19 Notice (as of 3/26/20) implies 60 days may be sufficient for brief filing extensions.
     However, multiple deadlines for other cases in the OAG were necessarily extended or
     otherwise queued and have resulted in stacked deadlines prompting this request.
                                                   2
            Case 3:18-cv-00408-MMD-CLB Document 82 Filed 06/19/20 Page 3 of 4


1    deadlines. Defendants respectfully request that the Court extend the dispositive motion
2    deadline by 49 days, until August 7, 2020. Defendants’ request will not hinder or prejudice
3    Plaintiff’s case, who has already filed a dispositive motion.
4    III.   CONCLUSION
5           For these reasons, Defendants respectfully requests a forty-nine (49) day extension to
6    the current dispositive motion deadline.
7           Proposed Schedule for Dispositive Deadline
8           Current Dispositive Motion Deadline                       June 19, 2020
9           Proposed Dispositive Motion Deadline                      August 7, 2020
10          DATED this 19th day of June 2020.
11                                              AARON D. FORD
                                                Attorney General
12

13                                              By:   /s/ Peter E. Dunkley
                                                      PETER E. DUNKLEY, Bar No. 11110
14                                                    Deputy Attorney General
15                                                        Attorneys for Defendants

16

17

18   IT IS SO ORDERED:

19
     ___________________________________
20
     UNITED STATES MAGISTRATE JUDGE
21

22             June 19, 2020
     DATED:________________________
23

24

25

26

27

28



                                                      3
          Case 3:18-cv-00408-MMD-CLB Document 82 Filed 06/19/20 Page 4 of 4


1                                 CERTIFICATE OF SERVICE
2          I certify that I am an employee of the Office of the Attorney General, State of Nevada,
3    and that on this 19th day of June, 2020, I caused a copy of the foregoing, MOTION FOR
4    EXTENSION OF TIME FILE DISPOSITIVE MOTION (FIRST REQUEST), to be
5    served, by U.S. District Court CM/ECF Electronic Filing on the following:
6
     Jason Altheide, #1169889
7    C/O Law Librarian
     High Desert State Prison
8    22010 Cold Creek Road
     P. O Box 650
9    Indian Springs, NV 89070
     HDSP_lawlibrary@doc.nv.gov
10

11
                                                   /s/ Caitie Collins           _____________
12                                                 An employee of the
                                                   Office of the Attorney General
13

14

15

16

17

18

19

20

21

22

23

24

25

26

27

28



                                                  4
